DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on May 24, 2021 is acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment (claims and specification) to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Joseph Noferi on June 1, 2021. The Applicant agrees to amend claim 12 as shown below:

Claim 12. (Lines 13-14) “…the first orifice and the second orifice are covered by a monolithic gasket in a non-actuated valve position; and …”


Allowable Subject Matter
Claims 12-19 are allowable. 
The prior art of record references fail to teach, disclose, or suggest, either alone or in combination: A method for selectively spraying fluid at different mass flow rates from a container, the method comprising: causing a finger that is radially offset from a longitudinal axis of the container to revolve about the longitudinal axis by rotating an overcap of an actuator on a base to select from between a first mass flow rate position and a second mass flow rate position, the first orifice and the second orifice are covered by a monolithic gasket in a non-actuated valve position and the rest of the claim limitations as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        June 1, 2021